         Case 1:18-cr-00224-AJN Document 380 Filed 09/23/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                  United States Attorney
                                                  Southern District of New York

                                                  The Silvio J. Mollo Building
                                                  One Saint Andrew’s Plaza
                                                  New York, New York 10007


                                                  September 23, 2020

BY ECF

The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square, Courtroom 906
New York, New York 10007

   Re:    United States v. Ali Sadr Hashemi Nejad, 18 Cr. 224 (AJN)

Dear Judge Nathan:

        Pursuant to this Court’s September 16, 2020 Order, the Government respectfully submits
the attached declaration of Acting United States Attorney Audrey Strauss.


                                           Respectfully submitted,

                                           AUDREY STRAUSS
                                           Acting United States Attorney


                                       by: _____________________________
                                           JOHN M. McENANY
                                           Associate United States Attorney
                                           (212) 637-2571
